Citation Nr: 0806293	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  04-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder to include anxiety with depressive 
features and post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for postoperative 
uveitis of the right eye with retinal detachment, and 
sarcoidosis of the left eye, with bilateral decreased vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from April 
1969 to March 1972.  He was later a member of the Army 
National Guard from June 1974 to June 1975.  He was born in 
July 1949.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for seizure 
disorder and partial blindness, and which declined to reopen 
the previously denied claims of entitlement to service 
connection for an acquired psychiatric disorder to include 
anxiety with depressive features and PTSD, and an eye 
disorder, characterized as postoperative uveitis of the right 
eye with retinal detachment, and sarcoidosis of the left eye, 
with bilateral decreased vision.  

The Board, in pertinent part, had denied entitlement to 
service connection for postoperative uveitis of the right eye 
with retinal detachment, and sarcoidosis of the left eye, 
with bilateral decreased vision; and an acquired psychiatric 
disorder then characterized as anxiety neurosis with 
depressive features, in a decision issued in February 1986.

The veteran had endeavored to reopen his eye claim, and in a 
rating action in December 1990, the VARO continued to deny 
the claim (with regard to uveitis, retinal detachment and 
sarcoidosis on the basis that clinical evidence of eye 
disability since 1981 was new but not material, and thus, new 
and material evidence had not been submitted to reopen; and 
with regard to glaucoma, on the basis that there was no 
demonstration of the disorder on either a direct or 
presumptive basis.)  The veteran was informed of that denial 
by the VARO in January 1991, and he did not file a timely 
appeal.


In pertinent part, the veteran had then endeavored to reopen 
his claim for service connection for specific eye 
disabilities (uveitis, retinal detachment, and sarcoidosis), 
and claimed entitlement to service connection for an acquired 
psychiatric disorder including anxiety neurosis with 
depressive features and PTSD in October 2002.  In a rating 
action in June 2003, the RO confirmed the prior denials of 
these claims.

In August 2006, the veteran and his son testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.

In a decision in November 2006, the Board denied entitlement 
to service connection for a seizure disorder and for partial 
blindness.  The Board remanded the issues herein concerned, 
primarily for procedural development and to permit the 
veteran to submit additional evidence which he had indicated 
was available. 


FINDINGS OF FACT

1.  In a decision issued in February 1986, the Board denied 
service connection for an acquired psychiatric disorder; that 
decision was final.

2.  The additional evidence added to the record since the 
1986 decision, by itself and/or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the appellant's claims for service 
connection for an acquired psychiatric disorder, and does not 
raise a possibility of substantiating that claim.

3.  In a rating decision dated in December 1990, the RO 
denied service connection for postoperative uveitis of the 
right eye with retinal detachment, and sarcoidosis of the 
left eye, with bilateral decreased vision; notice of that 
decision was sent to the veteran in January 1991, it was not 
appealed, and it became final.

4.  The additional evidence added to the record since the 
1990 decision, by itself and/or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the appellant's claims for service 
connection for postoperative uveitis of the right eye with 
retinal detachment, and sarcoidosis of the left eye, with 
bilateral decreased vision, and does not raise a possibility 
of substantiating that claim.


CONCLUSIONS OF LAW

1.  Evidence received since the final 1986 determination 
wherein the Board denied service connection for an acquired 
psychiatric disorder is not new and material, and therefore 
the appellant's claim may not be reopened.  38 U.S.C.A. §§ 
5104, 5107, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1105 (2007).

2.  Evidence received since the final 1990 determination 
wherein the VARO denied service connection for postoperative 
uveitis of the right eye with retinal detachment, and 
sarcoidosis of the left eye, with bilateral decreased vision 
is not new and material, and therefore the appellant's claim 
may not be reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

The veteran filed his current request for service connection 
for various disabilities in 2002.  The VARO denied the claim 
in July 2003 and notified him in August 2003.  He filed his 
notice of disagreement in August 2003, and a Decision Review 
Officer confirmed the denial in December 2003, of which he 
was fully apprised.  An SOC was issued in December 2003.  His 
Substantive Appeal, a VA Form 9, was filed in January 2004.  
He and his son testified before the undersigned in August 
2006.  The Board remanded the issues herein concerned in 
November 2006 for reasons discussed in detail in that 
decision.  At that time, it was noted that the veteran had 
reported that he had additional new and material evidence to 
reopen the concerned claims.  The Board also noted therein 
that certain procedural matters needed to be handled, and 
remanded for those to be undertaken to include notifying him 
of pertinent provisions of VCAA to include mandates of both 
the Kent and Dingess cases, as cited therein.  The VARO 
subsequently provided the veteran with comprehensive notice, 
and he submitted what evidence he indicated was available.

By way of VCAA communications, the veteran has been notified 
that VA would obtain pertinent data to include VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit more evidence, to include any in his possession.  The 
Board finds that the content of the information provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although all VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence after which additional data was obtained and entered 
into the record.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He has indicated 
that he had no other information or evidence to give VA to 
substantiate his claim.

Moreover, the veteran has not suggested in any way that there 
is any prejudice due to a lack of proper VA notice or 
assistance; on the contrary, he has demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was "convinced that the 
appellant, through his counsel, demonstrated actual knowledge 
of the information and evidence necessary to establish 
entitlement to an earlier effective date"). 

As specifically noted in the earlier Board remand in this 
case, with regard to VA's duty to notify and assist the 
veteran in his claim, the Court, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), established new requirements regarding 
such notice in reopening claims.  Clearly, in this matter, 
pursuant to the Board's remand, the RO amply advised the 
veteran as to the basis for the previous denial and the 
necessary evidence to reopen the claim and obtain benefits.  
In addition, the Appeals Management Center provided 
information as to determinations on potential downstream 
issues such as disability rating and effective date, per 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), by letter in 
November 2006 (the RO had also provided that information in a 
letter of August 2006).

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  No useful 
purpose would be served in remanding this matter for yet more 
development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2007).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In cases such as this where the veteran's service medical 
records or other pertinent records ordinarily held by the 
Government are unavailable through no fault of the claimant, 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Court has also held that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 
(2000).  In this case, repeated efforts have been made over 
the years to obtain all records.

Accordingly, the Board's analysis herein has been undertaken 
with the heightened obligation set forth in Cuevas and O'Hare 
in mind.  It is further noted, however, that the case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
the diagnosis or etiology of medical disorders, and therefore 
the veteran's opinion that his disabilities are of service 
origin is entitled to minimal probative weight.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Even recent 
judicial refinements of that Espiritu premise would not 
benefit the veteran in this case, given the nature of the 
evidence of record herein.  See, e.g., Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that lay statements 
may be competent to support a claim as to lay-observable 
events or lay-observable disability or symptoms).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1986 and 1990 decisions which 
were the last final adjudications which disallowed the 
veteran's claims respectively.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was initially filed in 2002, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.


III.  Factual Background and Analysis

The veteran served in the Republic of Vietnam from December 
1969 to November 1970.  At the time of the 1986 Board 
decision with regard to an acquired psychiatric disorder, of 
record were the veteran's post-service clinical records, 
which showed signs of a lack of emotional feelings in 1982; 
and a VA psychiatric report in 1984 which noted his having 
served in Vietnam, and the history of anxiety, tension and 
depression for several years; the diagnosis was chronic 
anxiety neurosis with depressive features.  Prior to that 
final 1986 decision, the Board had remanded the case for all 
available evidence.  The RO and Board had concluded in their 
decisions that theveteran's anxiety neurosis was not present 
in or otherwise attributable to service, and that he did not 
have PTSD, to include on any basis related to any events 
during service.

The evidence submitted since that time consists of the 
veteran's statements of some details of his Vietnam service 
(e.g., he performed convoy duty from Long Binh to Song Be 
with the 233 Transportation Company, 48th Transportation 
Group), which is either essentially duplicative of that 
previously of record or not pertinent to the issue at hand, 
in that there is no diagnosis of PTSD or others signs 
thereof; and clinical notations of a history of alcohol abuse 
which is now in remission; and periodic signs of anxiety, 
including associated with other organic problems.  There is 
no current diagnosis of any acquired psychiatric disorder, 
and he has never been diagnosed with PTSD.  Accordingly, 
while some of the post-1986 evidence is technically new, none 
of it is material evidence.

At the time of the 1990 VARO decision with regard to 
postoperative uveitis of the right eye with retinal 
detachment, and sarcoidosis of the left eye with bilateral 
decreased vision, the evidence included post-service 
treatment findings of eye problems commencing in the early 
1980's.  The evidence submitted since then consists of 
clinical records for his eye problems, some of which is in 
part new and relates to more recent ongoing eye problems.  
However, none of this is material evidence, in that it merely 
reiterates that he had eye problems from the early 1980's to 
the present, without associating any such eye problems with 
anything in service.  

The Board appreciates the veteran's sincere testimony at his 
Travel Board hearing before the undersigned, accompanied by 
his son, and the able advocacy of his representative as well.  
However, under the law we are bound to follow, these claims 
may not be reopened.  In neither issue is there a reasonable 
doubt raised which could be resolved in the veteran's favor.


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disorder to include anxiety with depressive features and 
post-traumatic stress disorder (PTSD); the appeal is denied.

New and material evidence has not been submitted to reopen 
the claim for service connection for postoperative uveitis of 
the right eye with retinal detachment, and sarcoidosis of the 
left eye, with bilateral decreased vision; the appeal is 
denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


